Mr. Justice Carter delivered the opinion of the court: The trial court did not abuse its discretion in refusing leave to appellant to file his amended answer presented on February 9,—the day of the hearing. The issues had previously been made, and the cause set for trial by the consent, of the parties. The pleadings were under oath, and the amended answer contained an entirely new defense not before disclosed, and yet one which the defendant was fully cognizant of from the beginning, the facts constituting such new defense being especially within his knowledge. No reason was shown for the delay, nor why the matter contained in the amendment had not been incorporated in the original answer. The ruling of the court was in accord with previous decisions of this court, and no error was committed. Gregg v. Brower, 67 Ill. 525; Higgins v. Curtiss, 82 id. 28; Jones v. Kennicott, 83 id. 484; Campbell v. Powers, 139 id. 128. It is next contended that appellee, being an Illinois corporation, cannot own real estate except where it is taken for a debt due it or is necessary for the transaction of its business, and there being no evidence in the record that the real estate in question was so taken for a debt or was necessary for the transaction of the business of the corporation, equity will not lend its aid in establishing title in appellee. This point cannot be sustained. In Barnes v. Suddard, 117 Ill. 237, we held that if a corporation has power to take and hold real estate for any purpose, when the deed to it is executed the title passes to it, and whether the corporation exceeded its powers in accepting the' conveyance was a question which could only be raised by the State. The cases of Carroll v. City of East St. Louis, 67 Ill. 568, and Starkweather v. American Bible Society, 72 id. 50, cited by appellant, are not in point and are distinguished in the case cited. The further objection that no title could be derived through the Pawtucket Institution for Savings, one of the grantors in the chain of title, is disposed of by the fact that no objection was made to its deed in the court below on the ground of want of capacity in it to take the title. Such objection should have been made below, to give appellee an opportunity to show such capacity, if it were necessary to do so. Objection is made to the competency of the evidence admitted on behalf of appellee. A general objection made to all the evidence is, that it is nowhere shown that the premises in controversy were covered by the original patent to Kinzie. The patent conveyed to Kinzie “the lot or north fraction of section 10, in township 39, north of range 14, east, in the district of lands subject to sale formerly at Palestine, now at Chicago, Illinois, containing 102.29 acres according to the official plat of the survey of said lands returned to the general land office by the surveyor.” The plat referred to in this patent shows that the north fraction of section 10 was bounded on the south by the Chicago river, on the east by Lake Michigan, and on the north and west sides by the north and west section lines. The map of Kinzie’s addition shows the same boundaries, and that block 19 was immediately adjacent to the shore of Lake Michigan. This certainly established a prima facie case for appellee, and the burden was then on appellant to show that the premises were not within the limits of the land granted by the patent. No such proof was made or attempted to be made. Appellant contends further that this government plat was not properly certified, but he nowhere points out wherein the certification is defective. It bears the seal of the general land office, and is signed by the commissioner. It was competent evidence. Wilcox v. Jackson, 109 Ill. 261. It is also contended that the abstract of title was not properly proved to make it competent as evidence. H. H. Handy testified that he knew the signature and the writing that were in vogue in the office of J. H. Rees & Co., the makers of the abstract, and that it was a genuine abstract. It was made in 1854, and J. M. Hills testified that the abstract had been in the possession of Ogden, Sheldon & Co., the owners of a part of block 19, for more than thirty years to his certain knowledge. It was properly admitted in evidence. Chicago and Alton Railroad Co. v. Keegan, 152 Ill. 413. A general objection is made that the court erred in rejecting proper evidence on the part of defendant, but no such evidence is specifically pointed out in argument. Finding no error in the record the decree will be affirmed. Decree affirmed.